DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon US 20160323812 A1 in view of Agardh US 20160302060 A1.

Regarding Claim 1, Moon teaches a method comprising: determining a plurality of beacon identifiers (“individual information may include one or more of first identification information, second identification information”;[0014, 15]), respective beacon identifiers of the plurality of beacon identifiers corresponding to an ultrasonic service of a plurality of ultrasonic services available to a client device located within an environment (beacon signal matched with first beacon service information and user terminal may receive the nth beacon signal, [0124-127]; beacon device 100 and user terminal 400 may cooperate through short-range communication including ultrasonic waves, [0058]);

Moon does not teach but Agardh teaches based on the plurality of beacon identifiers, generating a first identifier that identifies all of the ultrasonic services corresponding to the respective beacon identifiers (beacon uses a data structure to indicate plurality of supported services, [0037, 38]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moon to use Agardh’s data structure. This would allow simultaneous advertisement of multiple services using a single identifier (Agardh [0037]).

Regarding Claim 11, Moon teaches a system comprising: a processor ([0176]); and a memory storing instructions which, when executed by the processor ([0174]), cause the processor to:
determine a plurality of beacon identifiers (“individual information may include one or more of first identification information, second identification information”;[0014, 15]), respective beacon identifiers of the plurality of beacon identifiers corresponding to an ultrasonic service of a plurality of ultrasonic services available to a client device located within an environment (beacon signal matched with first beacon service information and user terminal may receive the nth beacon signal, [0124-127]; beacon device 100 and user terminal 400 may cooperate through short-range communication including ultrasonic waves, [0058]);
broadcast an ultrasonic signal into the environment, the ultrasonic signal containing the first identifier (beacon device may broadcast the plurality of beacon signals, beacon signal matched with first beacon service is transmitted, [0124-127]; beacon device may use ultrasonic waves, [0058]).
Moon does not teach but Agardh teaches based on the plurality of beacon identifiers, generate a first identifier that identifies all of the ultrasonic services corresponding to the respective beacon identifiers (beacon uses a data structure to indicate plurality of supported services, [0037, 38]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Moon to use Agardh’s data structure. This would allow simultaneous advertisement of multiple services using a single identifier (Agardh [0037]).

Regarding Claim 20, Moon teaches a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor ([0174]) to:
determine a plurality of beacon identifiers (“individual information may include one or more of first identification information, second identification information”;[0014, 15]), respective beacon identifiers of the plurality of beacon identifiers corresponding to an ultrasonic service of a plurality of ultrasonic services available to a client device located within an environment (beacon signal matched with first beacon service information and user terminal may receive the nth beacon signal, [0124-127]; beacon device 100 and user terminal 400 may cooperate through short-range communication including ultrasonic waves, [0058]);
broadcast an ultrasonic signal into the environment, the ultrasonic signal containing the first identifier (beacon device may broadcast the plurality of beacon signals, beacon signal matched with first beacon service is transmitted, [0124-127]; beacon device may use ultrasonic waves, [0058]).
Moon does not teach but Agardh teaches based on the plurality of beacon identifiers, generate a first identifier that identifies all of the ultrasonic services corresponding to the respective beacon identifiers (beacon uses a data structure to indicate plurality of supported services, [0037, 38]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moon to use Agardh’s data structure. This would allow simultaneous advertisement of multiple services using a single identifier (Agardh [0037]).

Regarding Claims 2 and 12, Moon as modified above teaches the method of claim 1 and system of claim 11, further comprising: appending a second identifier to the first identifier within the ultrasonic 

Regarding Claims 3 and 13, Moon as modified above teaches the method of claim 2 and system of claim 12, further comprising:
associating metadata with the second identifier, thereby associating the metadata with the merchant (Major and Minor IDs are second identification information and include metadata to distinguish between branches and servicers of a company, [0148, 149]; and
storing the second identifier with the metadata in a storage (identification information stored in storage module 130, [0102, 103]).

Regarding Claims 6 and 16, Moon as modified above teaches the method of claim 1 and system of claim 11, wherein the ultrasonic service is at least one of a payment service, a check-in service, a proximity marketing service, and a navigation service (location-based service refers to a service provided based on location information and may include mobile payment, shop information, coupon providing, and geo-fence, [0046]).

Regarding Claims 7 and 17, Moon as modified above teaches the method of claim 1 and system of claim 11, further comprising: based on the broadcast of the first identifier, obtaining, from a first client device, a request for access to a first ultrasonic service of the plurality of ultrasonic services (user terminal that has received first beacon signal from beacon device may request a beacon service, [0124, 125]); and 
providing access to the first ultrasonic service at the first client device (beacon service server may provide a first service to the user terminal, [0126]).

Regarding Claims 8 and 18, Moon as modified above teaches the method of claim 7, wherein the first client device communicates using ultrasonic audio transmissions (beacon device and user terminal may cooperate through short-range communication technologies including ultrasonic waves, [0058]).

Regarding Claims 9 and 19, Moon as modified above teaches the method of claim 1 and system of claim 11, wherein the ultrasonic signal is broadcast by a beacon device associated with the environment (beacon device may communicate using ultrasonic waves, [0058]; beacon device is a reference node for a location-based service and is installed at a certain location, [0046, 47]).

Regarding Claim 10, Moon as modified above teaches the method of claim 9, wherein the beacon device is associated with a merchant offering at least a subset of the plurality of ultrasonic services (beacon device is a reference node for location-based service and is stalled at a certain location or shop, [0011, 46, 47]; user terminal that approaches beacon device may receive a plurality of beacon services, [0051]; and communication between user terminal and beacon device may occur through ultrasonic waves [0058]).


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon US 20160323812 A1 in view of Agardh US 20160302060 A1 and further in view of Niewczas US 20190363802 A1.

Regarding Claims 4 and 14, Moon as modified above teaches the method of claim 3 and system of claim 13, 

storing an indication of the unexpected behavior in a storage ([0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moon to use Niewczas’s method of determining unexpected locations. This would help identify user devices presenting measurements substantially affected by elevation (Niewczas [0075]).

Regarding Claims 5 and 15, Moon as modified above teaches the method of claim 4 and system of claim 14, further comprising dynamically generating a graphical user- interface comprising a plurality of data entry fields based on the metadata and the indication ([0178]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gordon US 20190361694 A1: ultrasonic beacons and services in shops
High US 20190210849 A1: beacons with sopping assistance and error reporting locations.
Oppenheimer US 20140089243 A1: beacons with warnings for unexpected use

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645